United States Court of Appeals
      for the Federal Circuit
                ______________________

            DOUGLAS DYNAMICS, LLC,
                Plaintiff-Appellant,

                          v.

         BUYERS PRODUCTS COMPANY,
            Defendant-Cross Appellant.
             ______________________

       2011-1291, 2012-1046, -1057, -1087, -1088
               ______________________

    Appeals from the United States District Court for
the Western District of Wisconsin in No. 09-CV-0261,
Judge William M. Conley.
                ______________________

                 Decided: May 21, 2013
                ______________________

     AARON T. OLEJNICZAK, Andrus, Sceales, Starke &
Sawal, LLP, of Milwaukee, Wisconsin, argued for plain-
tiff-appellant. With him on the brief were GEORGE H.
SOLVESON and EDWARD R. WILLIAMS, JR.

   TODD R. TUCKER, Renner, Otto, Boisselle & Sklar,
LLP, of Cleveland, Ohio, argued for defendant-cross
appellant. With him on the brief were JAY R. CAMPBELL,
MARK C. JOHNSON and NICHOLAS J. GINGO.
                ______________________

Before RADER, Chief Judge, NEWMAN and MAYER, Circuit
Judges.
2                     DOUGLAS DYNAMICS   v. BUYERS PRODUCTS

    Opinion for the court filed by Chief Judge RADER.
    Dissenting opinion filed by Circuit Judge MAYER.
RADER, Chief Judge.
    Douglas Dynamics, LLC (Douglas) sued Buyers Prod-
ucts Co. (Buyers) for infringement of several patents
related to snowplow mounting assemblies. The United
States District Court for the Western District of Wiscon-
sin granted summary judgment of non-infringement of
U.S. Patent No. Re. 35,700 (’700 Patent) in favor of Buy-
ers. Douglas Dynamics, LLC v. Buyers Prods. Co., 747 F.
Supp. 2d 1063 (W.D. Wis. 2010). Following a jury verdict
that found U.S. Patent No. 5,353,530 (’530 Patent) and
U.S. Patent No. 6,944,978 (’978 Patent) valid and in-
fringed, the district court denied Douglas a permanent
injunction and assigned an ongoing royalty. Because the
district court applied an erroneous claim construction in
granting summary judgment of non-infringement of claim
45 of the ’700 Patent, this court reverses. This court also
reverses the denial of a permanent injunction against
continued infringement of the ’978 Patent, and remands
for entry of a permanent injunction consistent with this
opinion. This court also vacates the district court’s ongo-
ing royalty rate for the ’530 Patent and the ’978 Patent,
and remands to establish a new pre-injunction ongoing
royalty rate consistent with this opinion. Because the
‘530 patent has expired, any permanent injunction as to
this patent is now moot, and the ongoing royalty ceases to
apply after the date of expiration.
                            I.
    Douglas and Buyers both manufacture snowplow as-
semblies for mounting on the front of a truck. These
companies compete against one another for sales of those
assemblies. Douglas commands about sixty percent of the
snowplow market and “is recognized as producing good
quality, innovative snowplows.” J.A. 5. Buyers entered
the market in 2007, selling less expensive snowplow
 DOUGLAS DYNAMICS   v. BUYERS PRODUCTS                 3
assemblies, which Douglas accuses of infringement. By
2010, Buyers had increased its market share to about 5%.
    Douglas’s ’700 Patent claims a snowplow assembly
that can be conveniently mounted on a vehicle and re-
moved as a single unit. The patented features allow the
user to remove heavy portions of the snowplow assembly
from the front of the vehicle when the plow is not in use,
thus reducing stress on the vehicle’s suspension. Addi-
tionally, the inventive mounting frame does not extend
beyond the vehicle’s bumper upon removal of the snow-
plow assembly. This feature reduces the likelihood the
mounting frame will inadvertently cause damage because
it protrudes beyond the front bumper. Prior art remova-
ble assemblies either left a lifting mechanism protruding
from the front of the vehicle, required numerous disas-
sembly steps, or required storage in separate parts that
could be lost or damaged.
    Figure 1 of the ’700 Patent depicts a preferred embod-
iment of the assembly in which the snowplow blade (20) is
fixed to an A-frame (22). The A-frame connects to a lift
frame (24) via a chain (144) and a mounting plate (76).
On the right-hand side of the figure is the mounting
frame (16), which can be attached behind the front bump-
er of a truck. Figure 1 depicts the assembly in the un-
mounted position, in which the assembly is detached from
the mounting frame.
4                      DOUGLAS DYNAMICS   v. BUYERS PRODUCTS




    Douglas asserted independent claims 1, 38, and 45 of
the ’700 Patent against Buyers’s SnowDogg Snowplows.
    Claim 1 recites:
    1. A vehicle mounted snowplow blade assembly
    comprising
    a vehicle having a frame member and a bumper,
    a mounting frame fixed to the frame member and
    located generally behind the bumper,
    a snowplow blade assembly including an A-frame
    and a snowplow blade fixed to the A-frame,
    a lift frame supported by the A-frame, and
    mounting means for selectively connecting the A-
    frame to the mounting frame for pivotable move-
    ment about a generally horizontally extending
    pivot axis and for affording removal of the A-
    frame and the lift frame from the mounting frame
    as a unit so as to leave the mounting frame on the
    vehicle and behind the bumper.
’700 Patent col. 13 ll. 27–42 (emphases added). Independ-
ent claim 38 is essentially the same as claim 1.
    The district court held that the limitation “a lift frame
supported by the A-frame” of claims 1 and 38 requires the
A-frame to support the lift frame “in both the mounted
and unmounted states.” Douglas Dynamics, 747 F. Supp.
2d at 1088. Because Buyers’s snowplow assemblies have
the lift frame supporting the A-frame—the opposite of the
claimed configuration—the district court granted sum-
mary judgment of noninfringement. Id.
   Unlike claims 1 and 38, claim 45 of the ’700 Patent
does not require that the lift frame (also referred to as a
 DOUGLAS DYNAMICS   v. BUYERS PRODUCTS                5
“support frame”) be supported by the A-frame. Claim 45
recites:
   45. A vehicle mounted snowplow blade assembly
   comprising
   a vehicle having a frame member and a bumper,
   a mounting frame fixed to the frame member and
   located generally behind the bumper,
   a snowplow blade assembly including an A-frame
   and a snowplow blade fixed to the A-frame,
   a support frame connected to the A-frame, and
   wherein the A-frame and the support frame are
   connected to the mounting frame for pivotable
   movement of the A-frame about a generally hori-
   zontally extending pivot axis and for affording
   removal of the A-frame and the support frame
   from the mounting frame as a unit so as to leave
   the mounting frame on the vehicle and behind the
   bumper.
’700 Patent col. 18 ll. 42–57 (emphases added).
    The district court construed the limitation “wherein
the A-frame and the support frame are connected to the
mounting frame” to require that the A-frame and the
support frame each be directly connected to the mounting
frame. Specifically, the court held that “the invention
described in claim 45 requires that the A-frame and the
mounting frame each have structures directly attached to
them in some manner, such as through welding, that
serve as connection points between the two frames.”
Douglas Dynamics, 747 F. Supp. 2d at 1093.
    In Buyers’s accused products, the A-frame connects to
the support frame, which in turn connects to the mount-
ing frame. Id. at 1092. The figure below shows Buyers’s
snowplow assembly, illustrating the indirect connection
between the A-frame (pink) and the mounting frame
(green) via the support frame (blue).
6                   DOUGLAS DYNAMICS   v. BUYERS PRODUCTS




                            II.
    Claim construction is a matter of law which this court
reviews without deference. Cybor Corp. v. FAS Techs.,
Inc., 138 F.3d 1448, 1456 (Fed. Cir. 1998) (en banc). “This
court reviews the district court’s grant or denial of sum-
mary judgment under the law of the regional circuit.”
Serdarevic v. Advanced Med. Optics, Inc., 532 F.3d 1352,
1362 (Fed. Cir. 2008). In this case, the law of the United
States Court of Appeals for the Seventh Circuit draws all
reasonable inferences in favor of the non-movant in
summary judgment cases and determines whether the
district court correctly concluded that no reasonable jury
could find in favor of the moving party. See Stoner v.
Wisconsin Dep’t of Agric., Trade & Consumer Prot., 50
F.3d 481, 484 (7th Cir. 1995).
    This court finds no error in the district court’s con-
struction of claims 1 and 38 as requiring the A-frame to
support the lift frame in both the mounted and unmount-
ed states. As the district court noted, claim 9, which
depends from claim 1, specifically refers to a state “when
 DOUGLAS DYNAMICS   v. BUYERS PRODUCTS                    7
the A-frame is not connected to the mounting frame.”
’700 Patent col. 14 ll. 11–14. The inventors surely knew
ways to recite a limitation that applies only to one state or
the other, and the selective reference to the unmounted
state in dependent claim 9 implies that claim 1 encom-
passes both states. Because claims 1 and 38 require the
A-frame to support the lift frame in both the unmounted
and mounted positions, the district court correctly grant-
ed summary judgment of noninfringement to Buyers’s
snowplows.
    The district court erred, however, in construing the
term “connected to” in claim 45 to require a direct connec-
tion between the A-frame and the mounting frame. The
plain language of the claim counsels against this narrow
interpretation. “[T]he words of a claim ‘are generally
given their ordinary and customary meaning’ . . . that the
term would have to a person of ordinary skill in the art in
question at the time of the invention.” Phillips v. AWH
Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (en banc)
(quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d
1576, 1582 (Fed. Cir. 1996)). “[T]he person of ordinary
skill in the art is deemed to read the claim term not only
in the context of the particular claim in which [it] ap-
pears, but in the context of the entire patent, including
the specification.” Id. at 1313. While claim terms are
understood in light of the specification, a claim construc-
tion must not import limitations from the specification
into the claims. Id. at 1323.
    The ordinary meaning of “connected to” encompasses
indirect linkages. Indeed, the specification uses varia-
tions of the term “connect” to describe indirect connec-
tions. For example, the specification states that the
snowplow blade “is connectable to the mounting frame . . .
through an A-frame.” ’700 Patent col. 4 ll. 49–57 (empha-
sis added); see also col. 10 ll. 61–64 (explaining the lift
arm moves the A-frame and snowplow blade by way of a
“chain connection”). The ’700 Patent does not at any point
limit the connection between the A-frame and mounting
frame to a “direct” connection.
8                   DOUGLAS DYNAMICS   v. BUYERS PRODUCTS

    The district court erred by reading claim 45 narrowly
to encompass only those connections between the A-frame
and the mounting frame specifically described in the
specification. Douglas Dynamics, 747 F. Supp. 2d at
1093; see also id. at 1089–91. The court recognized that
the customary meaning of the claim language encom-
passed indirect connections.      Indeed, the trial court
opined that “in a very general sense the A-frame is ‘con-
nected’ to the mounting frame” in Buyers’ SnowDogg
snowplow assemblies. Id. at 1091. Nonetheless, because
the specification does not depict the A-frame connected to
the mounting frame only by way of the lift frame, and
does not explicitly state that the lift frame can be viewed
as connecting the A-frame to the mounting frame, the
district court found such a configuration outside the scope
of the claims. Id. at 1089.
    To the contrary, the district court’s construction
would exclude a preferred embodiment of the invention.
Douglas Dynamics, 747 F. Supp. 2d at 1089. Figure 6
depicts the lift frame connected to the mounting frame not
“directly,” but via an intermediate removable hitch arm.
’700 Patent Fig. 6 & col. 6 ll. 48–64. As shown in Figure
7, this L-shaped hitch arm is separate from both the
mounting frame and the lift frame, but serves to indirect-
ly connect the two frames together. Id. Fig. 7.
    Buyers and the district court suggest that construing
claim 45 to encompass connection of the A-frame to the
mounting frame via the support frame renders superflu-
ous a limitation requiring the A-frame to be connected to
the mounting frame. Specifically, claim 45 recites “a
support frame connected to the A-frame, and wherein the
A-frame and the support frame are connected to the
mounting frame . . .” Id. col. 18 ll. 50–52 (emphasis
added). Because claim 45 already requires connection
between the support frame and the A-frame, the district
court found it would be redundant to state that both the
“A-frame and the support frame are connected to the
mounting frame” unless separate, direct connections were
 DOUGLAS DYNAMICS   v. BUYERS PRODUCTS                   9
intended. Id (emphasis added); see Douglas Dynamics,
747 F. Supp. 2d at 1093. The court reasoned that simply
reciting a connection between the support frame and the
mounting frame would necessarily imply an indirect
connection between the A-frame and the mounting frame.
See Douglas Dynamics, 747 F. Supp. 2d at 1093.
    This court does not view the language as superfluous.
Rather, claim 45 requires the A-frame and support frame
unit to connect to the mounting frame. This arrangement
allows “pivotable movement of the A-frame about a gen-
erally horizontal extending pivot axis.” This array also
permits “removal of the A-frame and the support frame as
a unit.” ’700 Patent col. 18 ll. 52–55. Claim 45 thus
recites functional requirements for the connection be-
tween the mounting frame and the A-frame/support frame
unit. These requirements can be met by connecting either
the A-frame or the support frame, or both, to the mount-
ing frame in the appropriate manner.
    In sum, the correct construction of the term “connect-
ed to” in claim 45 is not limited to direct connections. The
record shows that Buyers’s SnowDogg snowplow assem-
blies include an A-frame connected to a support frame
with the support frame then connected to a mounting
frame. See Douglas Dynamics, 747 F. Supp. 2d. at 1092.
Buyers has not presented any other arguments against
infringement of claim 45. Accordingly, this court finds the
accused products meet every limitation of claim 45 as
properly construed. Therefore, this court reverses the
grant of summary judgment of noninfringment and di-
rects the district court to enter summary judgment of
infringement in favor of Douglas.
                            III.
    The district court denied Douglas’s request for a per-
manent injunction against infringement of the ’530 and
’978 Patents, even though both patents were found in-
fringed and not invalid after summary judgment motions
and a jury trial. On appeal, Buyers concedes validity and
infringement of those patents but contends the district
10                   DOUGLAS DYNAMICS    v. BUYERS PRODUCTS

court properly denied a permanent injunction because
Buyers does not “directly compete” with Douglas and
because the ’530 and ’978 Patents cover only some compo-
nents of the accused snowplow assemblies.
    While this case was on appeal, the ’530 Patent ex-
pired. Therefore, an injunction on the technology covered
by that patent is moot. The ’978 Patent on the other hand
remains in force, and for the following reasons, this court
reverses the denial of an injunction as to that patent.
    This court reviews the denial of a permanent injunc-
tion for an abuse of discretion. i4i Ltd. P’ship v. Microsoft
Corp., 598 F.3d 831, 861 (Fed. Cir. 2010). To be entitled
to a permanent injunction, a patentee must show: (1) it
has suffered an irreparable injury; (2) remedies available
at law are inadequate to compensate for that injury; (3)
considering the balance of hardships between the plaintiff
and defendant, a remedy in equity is warranted; and (4)
the public interest would not be disserved by a permanent
injunction. Id. (citing eBay Inc. v. MercExchange, L.L.C.,
547 U.S. 388, 391 (2006)).
     Here, the district court concluded that “Douglas has
failed to make even a threshold showing of irreparable
harm.” Douglas Dynamics, LLC v. Buyers Prods Co.,
(Denial of Permanent Injunction Order), No. 09-CV-261
(W.D. Wis. Feb. 25, 2011). Although “the parties here
compete for sales of snowplow truck assemblies, along
with a number of other manufacturers,” the district court
found that Douglas suffered no injury because Douglas
failed to show it was losing sales or market share to
Buyers. The district court relied on evidence that persons
willing to pay for a Douglas snowplow were unlikely to
purchase a Buyers snowplow as a substitute, and that
Douglas’s market share increased about 1% a year after
Buyers introduced its infringing snowplows.
    Simply because a patentee manages to maintain a
profit in the face of infringing competition does not auto-
matically rebut a case for irreparable injury. Irreparable
 DOUGLAS DYNAMICS   v. BUYERS PRODUCTS                  11
injury encompasses different types of losses that are often
difficult to quantify, including lost sales and erosion in
reputation and brand distinction. Here, the district court
likened Douglas’s snowplow to a Mercedes Benz S550 and
Buyers’s snowplow to a Ford Taurus. Id. Indeed, buyers
interested in purchasing the Mercedes, when presented
with both choices, would not likely switch to the Ford and
vice versa. However, if the Ford made its place in the
market by infringing on the intellectual property of the
Mercedes and capitalized on its similarity to the better
product, then the harm to the Mercedes product might go
beyond a simple counting of lost sales—some of which
would occur anyway if the Ford marketed itself effectively
as a “Mercedes at half the price.” The Mercedes would
lose some of its distinctiveness and market lure because
competitors could contend that they had “similar fea-
tures” without noting that those features infringe Mer-
cedes’s proprietary technologies.
    Furthermore, the fact that Douglas’s market share in-
creased 1% a year after Buyers introduced its infringing
snowplow is, at least in this case, immaterial. The record
shows that Douglas dedicates significant amounts of time
and money towards marketing and sales, engineering,
and research and development. Over the years, it has
earned itself a reputation in the marketplace as an inno-
vator and trusted supplier of quality snowplows. Stated
differently, even with a Ford Taurus announcing that it
possessed similar features on the market, Mercedes could
maintain or increase its market share for a variety of
reasons.
     The district court also made a clear error of judgment
in its analysis of Douglas’s reputation loss. The district
court found that Douglas had a reputation as an innova-
tor, yet determined there was no injury because there was
no evidence that interested consumers confused the two
companies. Even absent consumer confusion, however,
there can still be harm to a company’s reputation, particu-
larly its perception in the marketplace by customers,
dealers, and distributors. As just one example, Douglas’s
12                   DOUGLAS DYNAMICS   v. BUYERS PRODUCTS

reputation as an innovator will certainly be damaged if
customers found the same “innovations” appearing in
competitors’ snowplows, particularly products considered
less prestigious and innovative. Furthermore, as Buyers’s
expert agreed, Douglas’s reputation would be damaged if
its dealers and distributors believed it did not enforce its
intellectual property rights. Lastly, the evidence shows
that Douglas had never licensed the infringed patents,
and intentionally chose not to, so that it could maintain
market exclusivity. Exclusivity is closely related to the
fundamental nature of patents as property rights. It is an
intangible asset that is part of a company’s reputation,
and here, Douglas’s exclusive right to make, use, and sell
the patented inventions is under attack by Buyers’s
infringement.
    Where two companies are in competition against one
another, the patentee suffers the harm—often irrepara-
ble—of being forced to compete against products that
incorporate and infringe its own patented inventions. The
evidence submitted by Douglas leads this court to con-
clude Douglas has suffered irreparable injury from Buy-
ers’s infringement.
    In regard to the remaining equitable factors, this
court concludes that, on balance, they also favor entry of a
permanent injunction.
    This court finds remedies at law inadequate to com-
pensate Douglas for at least the reputation loss Douglas
has suffered from Buyers’s infringement. Furthermore,
this court again disagrees with the district court that
Douglas should suffer some penalty for managing through
great effort to maintain market share in the face of in-
fringing competition. More relevant is the rise in Buy-
ers’s market share from zero to about 5% in three years
while infringing Douglas’s patents. This record evidence
underscores the profitability of infringement and suggests
that mere damages will not compensate for a competitor’s
increasing share of the market, a market which Douglas
competes in, and a market that Douglas has in part
 DOUGLAS DYNAMICS   v. BUYERS PRODUCTS                   13
created with its investment in patented technology.
Lastly, the district court clearly erred in continuing to
characterize the ’530 and ’978 Patents as “minor” even
though the ’530 Patent is Douglas’s only patent that
covers the embodiment of the attachment/detachment
technology used by Buyers and by Douglas’s own Minute
Mount products. In fact, the record shows that Buyers’s
initial attempts to design-around the ’530 Patent failed.
J.A. 8.
    In balancing the hardships between the parties, the
district court concluded that “at best, [it was] a wash for
Douglas” because Douglas did not lose sales or market
share while Buyers would only have to “junk its unsold
stock of infringing snowplow assemblies” and design
around the patents. J.A. 9-10. In this connection, Buyers
represented to the district court that its new design
around was ready for implementation. J.A. 8. Having
concluded that Douglas has suffered irreparable injury,
the district court clearly erred in its balance of the hard-
ships. If indeed Buyers had a non-infringing alternative
which it could easily deliver to the market, then the
balance of hardships would suggest that Buyers should
halt infringement and pursue a lawful course of market
conduct.
     Finally, regarding the public interest, this court disa-
grees with the district court’s reasoning that “the public
may well be better served by having a new competitor,
selling cheaper snowplow assemblies in what appears
may be an untapped market segment.” J.A. 10. Of
course, any infringer represents some form of competition
with the originator of new technology. Moreover this new
“competitor” will often find it easier to avoid the costs and
risks of research and development and just “compete” by
infringement.
    This court agrees with the general premise that com-
petition serves the public interest. Among other things, it
ensures competitive pricing and fosters innovation. In the
present case, however, Buyers is competing in the mar-
ketplace using a competitor’s patented technology. For
14                   DOUGLAS DYNAMICS   v. BUYERS PRODUCTS

this reason, it has the advantage of undercutting prices
and entering the “untapped market segment” of cheap
snowplows. While the general public certainly enjoys
lower prices, cheap copies of patented inventions have the
effect of inhibiting innovation and incentive. This detri-
mental effect, coupled with the public’s general interest in
the judicial protection of property rights in inventive
technology, outweighs any interest the public has in
purchasing cheaper infringing products. In sum, the
public has a greater interest in acquiring new technology
through the protections provided by the Patent Act than it
has in buying “cheaper knock-offs.”
                            IV.
     In regard to the reasonable royalty award for the ’530
and ’978 Patents, this court vacates and remands for the
following reasons. First, the district court abused its
discretion by applying the infamous 25% rule of thumb,
which this court held in Uniloc was fundamentally
flawed. Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d
1292, 1317 (Fed. Cir. 2011). Second, the district court
clearly erred by limiting the ongoing royalty rate based on
Buyers’s profit margins. This court has held that an
infringer’s net profit margin is not the ceiling by which a
reasonable royalty is capped. Golight, Inc. v. Wal-Mart
Stoares, Inc., 355 F.3d 1327, 1338 (Fed. Cir. 2004). The
infringer’s selling price can be raised if necessary to
accommodate a higher royalty rate, and indeed, requiring
the infringer to do so may be the only way to adequately
compensate the patentee for the use of its technology.
Thus, the district court clearly erred by ensuring the
ongoing royalty rate it awarded would “leave some room
for profit” by Buyers at its current prices.
                            V.
    For the forgoing reasons, this court reverses the grant
of summary judgment of noninfringement as to claim 45
of the ’700 Patent. This court reverses the denial of a
permanent injunction against continued infringement of
 DOUGLAS DYNAMICS   v. BUYERS PRODUCTS                  15
the ’978 Patent and instructs the district court to enter a
permanent injunction consistent with this opinion. This
court also vacates and remands the award of an ongoing
royalty for the ’530 and ’978 Patents.
  REVERSED-IN-PART, VACATED-IN-PART, AND
                      REMANDED.
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

             DOUGLAS DYNAMICS, LLC,
                 Plaintiff-Appellant,

                            v.

          BUYERS PRODUCTS COMPANY,
             Defendant-Cross Appellant.
              ______________________

        2011-1291, 2012-1046, -1057, -1087, -1088
                ______________________

    Appeals from the United States District Court for
the Western District of Wisconsin in No. 09-CV-0261,
Judge William M. Conley.
                ______________________
MAYER, Circuit Judge, dissenting
    I respectfully dissent. Because Douglas Dynamics,
LLC (“Douglas”) failed to meet the prerequisites for
injunctive relief set forth in eBay Inc. v. MercExchange,
L.L.C., 547 U.S. 388, 391 (2006), the district court proper-
ly denied its request for a permanent injunction. The
trial court also correctly determined that the snowplow
assemblies manufactured by Buyers Products Company
(“Buyers”) do not infringe claim 45 of U.S. Reissue Patent
No. 35,700 (the “’700 patent”) because that claim requires
a direct connection between the snowplow frames. I
would affirm.
2                    DOUGLAS DYNAMICS    v. BUYERS PRODUCTS



                             I.
    Because Douglas “failed to make even a threshold
showing of irreparable harm or of the inadequacy of a
monetary damage award,” Douglas Dynamics, LLC v.
Buyers Prods. Co., No. 09-CV-261, slip op. at 2 (W.D. Wis.
Feb. 25, 2011) (“Injunction Order”), the trial court correct-
ly declined to enjoin Buyers from selling the snowplow
assemblies that had been found to infringe U.S. Patent
No. 6,944,978 (the “’978 patent”). The majority errs in
reversing the denial of injunctive relief based on its
assumption that “[w]here two companies are in competi-
tion against one another, the patentee suffers the harm—
often irreparable—of being forced to compete against
products that incorporate and infringe its own patented
inventions.” Ante at 12. In the wake of eBay, a patentee
may no longer rely on the presumption that irreparable
injury will result from the continued sale of infringing
devices. “An injunction is a drastic and extraordinary
remedy, which should not be granted as a matter of
course.” Monsanto Co. v. Geertson Seed Farms, 130 S. Ct.
2743, 2761 (2010); see also Weinberger v. Romero-Barcelo,
456 U.S. 305, 312 (1982) (“The Court has repeatedly held
that the basis for injunctive relief in the federal courts
has always been . . . the inadequacy of legal remedies.”).
Where, as here, a patentee supplies no evidence that
money damages are inadequate to redress any injury from
future sales of an infringing product, a trial court acts
well within its discretion in denying injunctive relief. See
Voda v. Cordis Corp., 536 F.3d 1311, 1319 (Fed. Cir. 2008)
(emphasizing that a district court’s decision to deny a
permanent injunction is reviewed for abuse of discretion).
    Prior to eBay, the presumption was that a patentee
was entitled to a permanent injunction if he established
that his patent was not invalid and infringed. See, e.g.,
Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1247
 DOUGLAS DYNAMICS   v. BUYERS PRODUCTS                   3



(Fed. Cir. 1989) (“It is the general rule that an injunction
will issue when infringement has been adjudged, absent a
sound reason for denying it.”). eBay, however, rejected
this approach, making clear that a permanent injunction
should issue only if the traditional four-factor test for
injunctive relief is satisfied. 547 U.S. at 391. Under this
four-factor test, a litigant is entitled to a permanent
injunction only if he establishes that: (1) he has suffered
irreparable injury; (2) monetary damages are inadequate
to compensate for that injury; (3) considering the balance
of hardships between the parties, a remedy in equity is
warranted; and (4) the public interest would not be “dis-
served” by the issuance of a permanent injunction. Id.
    Here, the trial court, in a thorough and well-reasoned
opinion, correctly concluded that Douglas failed to meet
the eBay prerequisites for injunctive relief. At trial,
Douglas was unable to point to a single snowplow sale
that had been lost to Buyers. This is because Douglas and
Buyers occupy different market segments, with Douglas
competing at the high end of the snowplow market and
Buyers selling to consumers in the low-cost segment of
the market. As the trial court explained, “the parties’
competition can be likened to that of Mercedes Benz and
Ford, with [Douglas’] snowplows being like the former and
Buyers’ the latter. While both car companies compete in
an open market for sedan-style cars, it is unlikely some-
one in the market for a Mercedes Benz S550 would also
consider purchasing a Ford Taurus, or vice versa.” In-
junction Order, slip op. at 3.
   Because Douglas and Buyers compete in different
market segments, a customer who was considering the
purchase of a Douglas plow would be unlikely instead to
purchase a Buyers plow. See id. Significantly, as of 2010,
Buyers was estimated to have only a 5% share of the
snowplow market. Douglas, by contrast, maintained a
4                    DOUGLAS DYNAMICS   v. BUYERS PRODUCTS



market share of approximately 60%, even after Buyers
entered the market. Indeed, since the time Buyers intro-
duced its snowplows into the market in 2007, Douglas’
share of the snowplow market has actually increased. See
id. at 4. Douglas is unlikely to suffer any irreparable
injury from future snowplow sales by Buyers because the
two parties are not direct competitors. Injunction Order,
slip op. at 4. Instead, as the trial court correctly deter-
mined, “[v]irtually all of the hard data introduced at trial
contradicts [Douglas’] claim that Buyers is one of its three
main competitors.” Id. Given that Douglas and Buyers
are not direct competitors and Douglas was unable to
produce any credible evidence that it was likely to lose
profits or market share as a result of future sales of
Buyers’ low-end plows, the trial court was fully justified
in concluding that the failure to issue a permanent in-
junction would not result in irreparable harm. See Ac-
tiveVideo Networks, Inc. v. Verizon Commc’ns, Inc., 694
F.3d 1312, 1339 (Fed. Cir. 2012) (concluding that there
was no irreparable harm where the parties did “not share
a customer base”).
    Nor was there any reliable evidence establishing that
money damages were inadequate to redress Douglas’
injury. Although Douglas argues that its reputation in
the industry will be permanently damaged if it is not
granted injunctive relief, this contention is belied by the
record. As the trial court correctly noted, “Douglas offered
no evidence that Buyers’ use of the patented technology in
the . . . ’978 patent[] ever caused a customer to believe
that Buyers’ snowplows were somehow connected with, or
a version of, [Douglas’] snowplows.” Injunction Order, slip
op. at 5. Furthermore, surveys were introduced at trial
which showed that snowplow distributors viewed Douglas’
plows as very high quality products, but saw Buyers’
plows as low quality products. This evidence served to
“confirm[] that distributors selling snowplow assemblies
 DOUGLAS DYNAMICS   v. BUYERS PRODUCTS                    5



and the customers buying them readily differentiated
between the two brands based principally on quality.” Id.
Significantly, the record contains nothing to indicate that
Douglas’ reputation and goodwill in the snowplow market
would be damaged by the sale of Buyers’ remaining
infringing snowplows. Id. at 6. Contrary to the majority’s
assertions, the possibility that “Douglas’s reputation
[could] be damaged if its dealers and distributors believed
it did not enforce its intellectual property rights,” ante at
12, is too speculative to support a finding of irreparable
injury. Furthermore, although Douglas complains that its
investment in developing the technology disclosed in the
’978 patent will be squandered if it is not granted injunc-
tive relief, there is no evidence demonstrating that this
investment could not be readily recouped pro rata through
imposition of a reasonable royalty. See ActiveVideo, 694
F.3d at 1338-39.
    Despite the fact that the record contains no evidence
indicating that Douglas is likely to lose profits or market
share as a result of the sale of Buyers’ remaining plows,
the majority concludes that irreparable harm should be
presumed because a patentee will “often” suffer irrepara-
ble injury when it is “forced to compete against products
that incorporate and infringe its own patented inven-
tions.” Ante at 12. To the contrary, however, where
infringing sales are made by a party that is not a direct
competitor and there is no evidence of lost profits or
erosion of market share, the harm suffered by a patentee
generally will not be irreparable. Instead, where the
damages caused by infringement are “quantifiable and
compensable by an ongoing royalty,” ActiveVideo, 694
F.3d at 1339, there is no irreparable injury and therefore
no need for injunctive relief. The majority’s analysis fails
to recognize “that eBay jettisoned the presumption of
irreparable harm as it applies to determining the appro-
priateness of injunctive relief,” and that “a successful
6                    DOUGLAS DYNAMICS    v. BUYERS PRODUCTS



patent infringement plaintiff can no longer rely on pre-
sumptions or other short-cuts to support a request for a
permanent injunction.” Robert Bosch LLC v. Pylon Mfg.
Corp., 659 F.3d 1142, 1149 (Fed. Cir. 2011). Here, be-
cause Douglas failed to provide any evidence that it was
likely to lose profits or market share to Buyers or that
money damages were inadequate to compensate for the
sale of Buyers’ remaining infringing plows, the trial court
correctly declined to grant a permanent injunction. See
ActiveVideo, 694 F.3d at 1338 (“Straight-forward mone-
tary harm . . . is not irreparable harm.” (footnote omit-
ted)).
                             II.
     The majority errs, moreover, in setting aside the dis-
trict court’s determination that Buyers’ snowplow assem-
blies do not infringe claim 45 of the ’700 patent. The trial
court’s determination that claim 45’s “connected” limita-
tion requires a direct connection between the A-frame and
the mounting frame is fully supported by both the plain
claim language and the other intrinsic evidence.
     Claim 45 specifically provides that the A-frame is
“connected to the mounting frame,” clearly indicating that
the two frames are attached to each other. ’700 patent
col. 18 ll. 51-52; see Cat Tech LLC v. TubeMaster, Inc., 528
F.3d 871, 884 (Fed. Cir. 2008) (“The appropriate starting
point for claim construction is always with the language
of the asserted claim itself.” (citations and internal quota-
tion marks omitted)). In Buyers’ snowplow assemblies,
however, the A-frame is not attached to the mounting
frame, but is instead attached to a support frame, which
is then connected to the mounting frame.
    Douglas acknowledges that in Buyers’ accused plows
the A-Frame is not directly connected to the mounting
frame. It contends, however, that claim 45’s “connected”
 DOUGLAS DYNAMICS   v. BUYERS PRODUCTS                    7



limitation is satisfied because the A-frame is connected to
the support frame, and the support frame is then connect-
ed to the mounting frame. In essence, Douglas argues
that the A-frame and the mounting frame are “connected”
to each other because they are both attached to a third
part. Under Douglas’ strained interpretation of the term
“connected,” the snowplow operator could be deemed to be
“connected” to the snowplow blade because the operator’s
hands rest on the steering wheel and a series of interme-
diate structures “connect” the steering wheel to the snow-
plow blade.
    Nothing in the specification supports Douglas’ tor-
tured reading of the plain claim language. See Bell
Commc’ns Research, Inc. v. Vitalink Commc’ns Corp., 55
F.3d 615, 620 (Fed. Cir. 1995) (“[I]t is equally fundamen-
tal that claims are to be construed in the light of the
specification[] and both are to be read with a view to
ascertaining the invention.” (citations and internal quota-
tion marks omitted)). To the contrary, the specification
discloses only direct connections between the A-frame and
the mounting frame. As the trial court correctly conclud-
ed, “[a] close examination of the specification . . . reveals
that it teaches only connections between the [support]
frame and the mounting frame and the A-frame and the
mounting frame using structures attached directly onto
those frames. Neither the specification nor any of the
claim language refers to a more removed connection
between an A-frame, [support] frame or mounting frame
in which one frame’s connection to another occurs through
a third frame.” Douglas Dynamics, LLC v. Buyers Prods.
Co., 747 F. Supp. 2d 1063, 1089 (W.D. Wis. 2010).
    Furthermore, where the specification describes an
“indirect” connection between two parts, it specifically
states that the two parts will be connected “through” a
third structure:
8                   DOUGLAS DYNAMICS   v. BUYERS PRODUCTS



    A snowplow assembly including a snowplow blade
    . . . connectable to the mounting frame assembly
    through an A-frame which extends forwardly from
    the vehicle. A lift frame assembly is pivotally
    connected to the A-frame and is releasably con-
    nectable to the mounting frame assembly.
’700 patent col. 4 ll. 49-54 (diagram numbering omitted)
(emphasis added). Simply put, the inventors used the
word “connected” when they wished to describe two parts
that were directly attached to each other. If, on the other
hand, two parts were not directly attached to each other,
but were instead indirectly attached through a third part,
the inventors stated that the two parts were attached
“through” that third part. * There is nothing in the speci-
fication which would support the majority’s view that two
frames can be “connected” to each other simply because
they are both attached to a third frame.
    The situation here parallels Searfoss v. Pioneer Con-
solidated Corp., 374 F.3d 1142, 1150 (Fed. Cir. 2004).
There, the patentee argued that the word “connecting”

    *   Contrary to the majority’s assertions, see ante at
8, the trial court’s claim construction requiring a direct
connection between the A-frame and the mounting frame
does not exclude an embodiment disclosed in the specifi-
cation. Although the majority contends that the snow-
plow assembly described in figures six and seven of the
specification shows a support frame which is “indirectly”
connected to a mounting frame through a hitch arm, the
specification never states that this indirect attachment is
a “connection.” By contrast, the specification makes clear
that the direct connection between the lift arm assembly
and the mounting means (which does not include an
intermediate connection through a hitch arm) is a “con-
nection.” See ’700 patent col. 4 ll. 52-54.
 DOUGLAS DYNAMICS   v. BUYERS PRODUCTS                  9



could encompass both direct and indirect connections. Id.
at 1146, 1150. We rejected this argument, however,
explaining that the term “connecting” required a direct
connection given that “every pertinent figure” contained
in the specification “depict[ed] a direct connection” be-
tween the parts in question. Id. at 1150 (emphasis add-
ed). A similar analysis applies here. Claim 45 must be
construed to require a direct connection between the A-
frame and the mounting frame because the specification
makes clear that the term “connected” refers to a direct
connection between two frames. See also Ethicon Endo-
Surgery, Inc. v. U.S. Surgical Corp., 93 F.3d 1572, 1578
(Fed. Cir. 1996) (refusing to interpret the term “connected
to” to encompass indirect connections between two parts).
    Douglas’ argument that the term “connected” means
“indirectly connected” cannot be correct because it would
render other language in claim 45 superfluous. See Merck
& Co. v. Teva Pharms. USA, Inc., 395 F.3d 1364, 1372
(Fed. Cir. 2005) (“A claim construction that gives meaning
to all the terms of the claim is preferred over one that
does not do so.”); Power Mosfet Techs., L.L.C. v. Siemens
AG, 378 F.3d 1396, 1410 (Fed. Cir. 2004) (explaining that
a claim construction which renders claim terms superflu-
ous is generally disfavored). Claim 45 requires:
    a support frame connected to the A-frame, and
    wherein the A-frame and the support frame are
    connected to the mounting frame for pivotable
    movement of the A-frame about a generally hori-
    zontally extending pivot axis and for affording
    removal of the A-frame and the support frame
    from the mounting frame as a unit so as to leave
    the mounting frame on the vehicle and behind the
    bumper.
’700 patent col. 18 ll. 49-57 (emphasis added).
10                  DOUGLAS DYNAMICS   v. BUYERS PRODUCTS



    Claim 45 thus specifically requires that the A-frame
be connected to the support frame. If the A-frame could
be deemed to be “connected” to the mounting frame simp-
ly because it was attached to the support frame and the
support frame was then attached to the mounting frame,
there would be no need to additionally specify that the A-
frame was connected to the mounting frame. If all terms
in claim 45 are to be given meaning, the word “connected”
must be interpreted to require a direct attachment be-
tween the A-frame and the mounting frame.